Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 1 of 25 Page ID #:1



 1   Anoush Hakimi (SBN 228858)
 2   anoush@handslawgroup.com
     Peter Shahriari (SBN 237074)
 3   peter@handslawgroup.com
 4   Laura Steven (SBN 332168)
     laura@handslawgroup.com
 5   THE LAW OFFICE OF HAKIMI & SHAHRIARI
 6   1800 Vine Street
     Los Angeles, CA 90028
 7   Telephone: (888) 635-2250
 8   Facsimile: (213) 402-2170
 9   Attorneys for Plaintiff,
     ED HULL
10
11
                             UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13
14   ED HULL, an individual,                       Case No.
15             Plaintiff,
16
         v.
                                                   COMPLAINT FOR VIOLATIONS
17
     WILLIAM LITTLE, an individual, and            OF: AMERICANS WITH
18   DOES 1-10,                                    DISABILITIES ACT OF 1990, 42
                                                   U.S.C. § 12181, et seq.; UNRUH
19
                Defendants.                        CIVIL RIGHTS ACT, CALIFORNIA
20                                                 CIVIL CODE § 51, et seq.
21
                                                   DEMAND FOR JURY TRIAL
22
23
24                Most Americans will become disabled at some point in life.
25
26            Plaintiff Ed Hull (hereinafter referred to as “Plaintiff”) complains of William

27   Little, an individual; and Does 1-10 (each, individually a “Defendant,” and
28

                                            COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 2 of 25 Page ID #:2



 1   collectively “Defendants”), and alleges as follows:
 2
                                        I.     PARTIES
 3
 4         1.     Plaintiff Ed Hull suffers from neuropathy caused by advanced

 5   diabetes. He has significant impairment in his lower body, causing pain and limited
 6
     range of movement. He experiences left knee pain and left shoulder pain. He has
 7
 8   arthritis in his left shoulder, which also has a muscle tear. He uses a cane most of
 9   the time. Plaintiff is a disabled person entitled to the protections of the California
10
     Unruh Civil Rights Act (UCRA) (see Cal. Civ. Code §§ 51, et seq., 52, et seq.), the
11
12   Americans with Disabilities Act (ADA) (see 42 U.S.C. § 12102, et seq.), and other
13   statutory laws which protect the rights of “disabled persons.” Plaintiff has been
14
     issued permanent a Disabled Person Parking Placard, by the State of California.
15
16   Plaintiff is a California resident with physical disabilities.
17         2.     Defendant William Little, an individual, owned the property (the
18
     “Property”), located at 11010 S. Prairie Avenue, Inglewood, CA 90303.
19
20         3.     There is a business establishment on the Property named “Kenny’s Q
21
     Bar-B-Q,” “the business”).
22
           4.     The business is a public accommodation as defined by 42 U.S.C. §
23
24   12181(7).
25
           5.     DOES 1 through 10 were at all relevant times lessors, lessees, property
26
     owners, subsidiaries, parent companies, affiliates, employers, employees, agents,
27
28
                                           2
                                       COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 3 of 25 Page ID #:3



 1   corporate officers, managers, principles, and/or representatives of Defendants.
 2
     Plaintiff is unaware of the true names and capacities of Defendants sued herein as
 3
 4   DOES 1 through 10, inclusive, and, therefore, sues those Defendants by fictitious

 5   names. Plaintiff requests that the Court grant leave to amend this complaint to
 6
     allege the true names and capacities when determined by whatever source.
 7
 8         6.     Defendants, at all relevant times, were relevant to this action; were the
 9   owners, franchisees, franchisors, lessees, lessors, general partners, limited partners,
10
     agents, affiliates, employees, employers, representative partners, subsidiaries,
11
12   partner companies, and/or joint venturers of the remaining Defendants; and were
13   acting within the course and scope of that relationship. Upon information and
14
     belief, Plaintiff alleges that each of the Defendants gave consent to, ratified, and/or
15
16   authorized the acts alleged of each of the remaining Defendants.
17         7.     Plaintiff visited the public accommodations owned, leased, and/or
18
     operated by Defendants with the intent to purchase and/or use the goods, services,
19
20   facilities, privileges, advantages, and/or accommodations offered by Defendants.
21
                             II.    JURISDICTION & VENUE
22
           8.     This Court has subject matter jurisdiction over this action pursuant to
23
     28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) & (a)(4) for violations of the ADA.
24
25         9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
26
     action, arising from the same nucleus of operative facts, and arising out of the same
27
28
     transactions, is also brought under the UCRA, which expressly incorporates the
                                          3
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 4 of 25 Page ID #:4



 1   ADA.
 2
            10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
 3
 4   the real property which is the subject of this action is located in this district, and

 5   Plaintiff’s cause of action arose in this district.
 6
                                           III.   FACTS
 7
 8          11.    The Property is a facility which is open to the public and includes
 9   business establishments.
10
            12.    The Property has been newly constructed and/or underwent
11
12   remodeling, repairs, or alterations after January 26, 1992. Defendants have failed
13   to comply with California access standards which applied at the time of each new
14
     construction and/or alteration, and/or failed to maintain accessible features in
15
16   operable working condition.
17          13.    Plaintiff visited the Property during the relevant statutory period on
18
     two (2) separate occasions, in February 2021 to patronize the business on the
19
20   Property.
21
            14.    Defendants did not offer persons with disabilities with equivalent
22
     facilities, privileges, and advantages offered by Defendants to other patrons.
23
24          15.    Plaintiff encountered barriers, both physical and intangible, that
25
     interfered with, and denied, Plaintiff the ability to use and enjoy the goods, services,
26
     privileges, and/or accommodations offered at the Property.
27
28
                                            4
                                        COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 5 of 25 Page ID #:5



 1         16.    Parking is one of the facilities, privileges, and advantages offered by
 2
     Defendants to patrons of the Property.
 3
 4         17.    However, there was no accessible parking for disabled patrons at the

 5   Property. The parking space(s) designated for disabled persons did not comply
 6
     with the ADA.
 7
 8         18.    The parking area did not comply with the applicable California
 9   Building Code (CBC).
10
           19.    When Plaintiff visited the Property, he experienced access barriers
11
12   related to parking, signage, and paths of travel.
13         20.    Plaintiff encountered the following barriers, conditions, and/or
14
     violations at the Property:
15
16         Kenny’s Q Bar-B-Q has a designated disabled parking space and
17         adjacent loading/unloading access aisle that are inaccessible. The access
18
           aisle has a pavement depression, excess slopes, and cracks. The access
19
20         aisle also does not adjoin an accessible path of travel leading to the
21
           transaction counter. Plaintiff is prevented from fully using the access
22
           aisle due to the wheel stop within the space, and other non-compliant
23
24         elements, and is at risk of falling/tripping. The parking area also has
25
           faded paint, making it difficult to identify the spaces. The paths of travel
26
           on this property have slopes and pavement distresses, and this Property
27
28
                                          5
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 6 of 25 Page ID #:6



 1        lacks compliant signage.
 2
 3
 4        VIOLATION of 1991 ADAS § 4.3.2(1); 2010 ADAS § 206.2.1; 2010 CBC

 5        § 1114B.1.2; 2019 CBC § 11B-206.2.1. (Exterior route of travel.) An
 6
          accessible route of travel is not provided to all entrances and portions of the
 7
 8        building, to all entrances of the Property, and/or between the building and a
 9        public way. Plaintiff needs a dedicated path of travel, free of obstructions
10
          and vehicles, where (on which) Plaintiff can travel. It is dangerous for
11
12        Plaintiff to navigate without a safe, protected, accessible route of travel; thus,
13        the violation interferes with Plaintiff’s ability to fully access the premises.
14
15
16        VIOLATION of 1991 ADAS §§ 4.1.2(1), 4.3.2(1); 2010 ADAS §§ 206.1,
17        206.2, 206.2.1, 206.2.2, 206.2.4; 2010 CBC § 1114B.1.2; 2010 CBC §
18
          1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-206.2.4.
19
20        (Accessible route of travel.) At least one accessible route shall be provided
21        within the site from accessible parking spaces and accessible passenger
22
          loading zones; public streets and sidewalks; and public transportation stops to
23
24        the accessible building or facility entrance they serve. At least one accessible
25
          route shall connect accessible buildings, accessible facilities, accessible
26
          elements, and accessible spaces that are on the same site. The requisite
27
28
                                         6
                                     COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 7 of 25 Page ID #:7



 1        accessible route of travel is not provided. Plaintiff needs an accessible route
 2
          of travel, with level and smooth ground, free of obstructions and vehicles,
 3
 4        whereupon Plaintiff can ambulate. It is dangerous for Plaintiff to travel these

 5        areas without a safe, protected, accessible route of travel; thus, the violation
 6
          interferes with Plaintiff’s ability to fully access the premises. The lack of a
 7
 8        safe and accessible route, with a smooth and level surface, denied Plaintiff
 9        full and equal use or access during each of Plaintiff’s visits by making it
10
          difficult/ harder for Plaintiff to traverse.
11
12
13        VIOLATION of 1991 ADAS § 4.1.2(7); 2010 ADAS § 216.6; 2010 CBC §
14
          1127B.3; 2019 CBC § 11B-216.6. (Directional signage.) There is no
15
16        directional signage showing an accessible path of travel to an accessible
17        entrance. Plaintiff faces an increased risk of injury if Plaintiff is required to
18
          backtrack because Plaintiff cannot find an accessible entrance into the
19
20        business/building. Thus, Plaintiff requires clear signage directing him to any
21        accessible entrance(s). Accessible entrances should be marked with an
22
          International Symbol of Accessibility.
23
24
25
          VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § § 11B-502.8, 11B-
26
          502.8.2. (Off-street unauthorized parking sign – not posted.) The tow away
27
28
                                          7
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 8 of 25 Page ID #:8



 1        sign(s) (white sign stating that “UNAUTHORIZED VEHICLES PARKED
 2
          IN DESIGNATED ACCESSIBLE SPACES … WILL BE TOWED
 3
 4        AWAY”) must be posted in a conspicuous place at each entrance to an off-

 5        street parking lot (facility), or immediately adjacent to and visible from each
 6
          designated parking stall (space). The requisite sign(s) are not posted.
 7
 8        Plaintiff must use the designated disabled parking spaces and requires the
 9        proper protections of an access aisle and an accessible route of travel to
10
          safely access the Property. Clear signage that explicitly warns of the
11
12        consequences for improperly parking in the designated disabled parking
13        spaces will deter others without disabilities from parking there.
14
15
16        VIOLATION of 2010 ADAS §§ 206.1, 206.2, 206.2.1, 206.2.2, 206.2.4;
17        2010 CBC § 1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-
18
          206.2.4. (Path of travel into building entrances.) There is no accessible path
19
20        of travel into the building entrance. Plaintiff needs a dedicated path of travel,
21        free of obstructions and vehicles, where (on which) Plaintiff can safely
22
          travel. It is dangerous for Plaintiff to without a safe, protected, accessible
23
24        path of travel; thus, the violation interferes with Plaintiff’s ability to fully
25
          access the premises.
26
27
28
                                         8
                                     COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 9 of 25 Page ID #:9



 1        VIOLATION of 1991 ADAS § 4.3.7; 2010 ADAS § 403.3; 2019 CBC §
 2
          11B-403.3. (Route/path of travel – cross slopes.) The cross slopes of the
 3
 4        route/path of travel are greater than two percent (2%). It is difficult for

 5        Plaintiff to travel on surfaces with excess slopes. Plaintiff is at risk of falling
 6
          when there are surfaces with excess slopes. The presence of excess slopes
 7
 8        denied Plaintiff full and equal use or access during Plaintiff’s visits by
 9        making it difficult and/or uncomfortable for Plaintiff to traverse the
10
          property/route. The barrier also deterred/deters Plaintiff from visiting the
11
12        Property because it would make it difficult and/or uncomfortable for
13        Plaintiff to walk/traverse the property/route.
14
15
16        VIOLATION of 1991 ADAS §§ 4.5.2, 4.6.8; 2010 ADAS §§ 302.1, 303.1,
17        303.2, 303.3, 303.4; 2010 CBC §§ 1120B.2, 1133 B.7.1, 1133B.7.4; 2019
18
          CBC §§ 11B-303.1, 11B-303.2, 11B-303.3, 11B-303.4, 11B-303.5. (Abrupt
19
20        changes in level; uneven ground surface.) Floor and ground surfaces shall be
21        stable, firm, and slip resistant. Changes in level of 1/4 inch high maximum
22
          shall be permitted to be vertical and without edge treatment. Changes in
23
24        level between ¼-inch high minimum and ½-inch high maximum shall be
25
          beveled with a slope not steeper than 1:2. Changes in level greater than 1/2
26
          inch high shall be ramped. The route of travel, including from the designated
27
28
                                         9
                                     COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 10 of 25 Page ID #:10



 1         disabled parking space to the entrance of the building/business, have an
 2
           uneven ground surface with changes in level exceeding one-half inch (1/2")
 3
 4         (and no ramps are provided). The route of travel has damaged ground which

 5         is not flush or flat. The ground has pavement distresses. The types of
 6
           pavement distresses which exist include but are not limited to: alligator
 7
 8         (fatigue) cracking; joint reflection cracking; potholes; asphalt bleeding;
 9         patching near utilities; block cracking; raveling; stripping; corrugation and
10
           shoving; and depressions. These pavement distresses are made worse and
11
12         exacerbated by design elements which do not follow the ADAAG. These
13         areas should be fixed immediately because they pose a tripping and/or falling
14
           hazard. Plaintiff, a cannot safely and fully enjoy the premises when such
15
16         conditions are present. These excess changes in level and uneven ground
17         surfaces pose risks to Plaintiff, including that Plaintiff’s foot, may catch on
18
           the uneven ground causing Plaintiff to fall. These abrupt changes in level
19
20         pose an increased risk of danger to Plaintiff, as Plaintiff is more likely to
21
           trip/fall than someone without disabilities. The excess changes in level (i.e.,
22
           uneven ground) denied Plaintiff full and equal use or access during each of
23
24         Plaintiff’s visits by making it difficult/harder and more dangerous for
25
           Plaintiff to traverse the property/route. The excess changes in level (i.e.,
26
           uneven ground) also deterred/deters Plaintiff from visiting the Property
27
28
                                         10
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 11 of 25 Page ID #:11



 1         because it would be difficult/harder and more dangerous for Plaintiff to
 2
           traverse the property/route.
 3
 4
 5         VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.2.; 2010 CBC §§
 6
           1129B.3, 1129B.4; 2019 CBC §§ 11B-502.2, 11B-502.6.4.1, 502.6.4.2.
 7
 8         (Faded paint – accessible parking space lines.) The paint used for the
 9         designated disabled parking space is so worn and aged that it cannot (can
10
           hardly) be seen. This makes it unclear where the actual designated disabled
11
12         parking space is, and it makes it difficult for Plaintiff to use the space.
13         Plaintiff needs to be able to use the designated disabled parking space, which
14
           should be located closest to the entrance and linked to an accessible route of
15
16         travel, because it is more difficult for Plaintiff as opposed to non-disabled
17         persons, to maneuver about the Property. When the paint for the designated
18
           disabled parking space is worn and aged, there is a greater risk that non-
19
20         disabled patrons will park in the designated disabled parking space,
21         preventing Plaintiff from using it and accessing the business.
22
23
24         VIOLATION of 2010 ADAS § 502.2; 2010 CBC § 1129B.3; 2019 CBC §
25
           11B-502.2. (Length of designated disabled parking space.) The designated
26
           disabled parking space measures/measured less than eighteen feet (18') long,
27
28
                                         11
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 12 of 25 Page ID #:12



 1         which made (would make) it difficult for Plaintiff to use the designated
 2
           space, and which denied (would deny) plaintiff full and equal use and access
 3
 4         of the full length of the required space. The paint used for the accessible

 5         parking space lines are so faded and worn that it is difficult to identify the
 6
           actual dimensions of the space. Plaintiff cannot safely park and disembark
 7
 8         from the vehicle when adequate space is not provided. Plaintiff needs to be
 9         able to use the designated disabled parking space, which should be located
10
           closest to the entrance and linked to an accessible route of travel, because it
11
12         is more difficult for Plaintiff, as opposed to non-disabled persons, to
13         maneuver about the Property.
14
15
16         VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3.2; 2010 CBC §
17         1129B.3; 2019 CBC § 11B-502.3.2. (Length of adjacent access aisle.) The
18
           access aisle adjacent to the designated disabled parking space is/was less than
19
20         eighteen feet (18') long (which is also the required length of the designated
21         disabled parking space), which denied (would deny) plaintiff full and equal
22
           use and access of the full length of the required access aisle. Plaintiff needs
23
24         extra space to be able to safely exit the vehicle. When the access aisle is too
25
           small, Plaintiff has difficulty disembarking from the vehicle, which poses a
26
           greater risk of injury to Plaintiff and can also cause humiliation and/or
27
28
                                         12
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 13 of 25 Page ID #:13



 1         frustration.
 2
 3
 4         VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.4; 2010 CBC §

 5         1129B.3.3; 2019 CBC § 11B-502.4. (Slopes of adjacent access aisle.) The
 6
           loading/unloading access aisle adjacent to the designated disabled parking
 7
 8         spaces has surface slopes greater than two percent (2%). Given Plaintiff’s
 9         mobility issues, Plaintiff needs to be able to traverse on a level surface.
10
           Sloped ground surfaces pose risks to Plaintiff, including that Plaintiff’s feet
11
12         may catch on the sloped ground, causing Plaintiff to fall.
13
14
           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
15
16         1129B.3.1; 2019 CBC § 11B-502.3. (No loading/unloading access aisle.)
17         The loading/unloading access aisle which is required to be adjacent to the
18
           designated disabled parking space is/was essentially missing. There were a
19
20         few barely visible lines, which may have been the remnants of a once
21         painted access aisle, but which did not constitute or depict a compliant
22
           access aisle. This made it difficult for Plaintiff to use the space (i.e., the
23
24         barely visible former access aisle) to safely disembark from the vehicle. The
25
           barrier denied (would deny) Plaintiff full and equal use or access, by
26
           depriving Plaintiff of an aisle which is required to be properly striped/
27
28
                                         13
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 14 of 25 Page ID #:14



 1         marked for Plaintiff’s use (i.e., for the use of disabled persons as opposed to
 2
           nondisabled persons). Plaintiff requires sufficient space to safely disembark
 3
 4         with her mobility device(s) away from other vehicles. Also, when an access

 5         aisle is not clearly painted, there is a greater chance that non-disabled
 6
           individuals will park in the access aisle, blocking Plaintiff’s use thereof.
 7
 8
 9         VIOLATION of 2010 ADAS § 502.3.3; 2010 CBC § 1129B.3.1; 2019
10
           CBC § 11B-502.3.3. (“NO PARKING” – ground surface signage.) The
11
12         words “NO PARKING,” which are required to be painted in the loading/
13         unloading access aisle, were/are missing (and/or were completely faded such
14
           that the words were no longer visible). As a result, non-disabled patrons
15
16         parked in the loading/unloading access aisle, blocking Plaintiff from being
17         able to use the access aisle. Plaintiff needs extra space to be able to safely
18
           exit the vehicle. Plaintiff has difficulty disembarking the vehicle, which
19
20         poses a greater risk of injury to Plaintiff and can cause humiliation and/or
21         frustration. Plaintiff cannot access the Property safely if Plaintiff cannot use
22
           an accessible parking space and adjacent access aisle.
23
24
25
           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
26
           1129B.3; 2019 CBC § 11B-502.3. (Access aisle adjoining accessible route.)
27
28
                                         14
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 15 of 25 Page ID #:15



 1         The adjacent loading/unloading access aisles must adjoin an accessible route
 2
           to an accessible entrance. It does/did not. Plaintiff cannot access the
 3
 4         Property safely unless there is an access aisle onto which Plaintiff can

 5         disembark from the vehicle. The access aisle must lead to an accessible route,
 6
           so that Plaintiff can safely travel to and enter the business. There is no safe
 7
 8         route of travel from the designated disabled parking space to the business
 9         entrance. The barrier deterred/deters Plaintiff from visiting the property
10
           because the lack of a safe and accessible route would make it difficult,
11
12         uncomfortable, and/or unsafe for Plaintiff to walk around the property,
13         including to travel from the designated disabled parking space to the building
14
           entrance.
15
16
17         VIOLATION of 1991 ADAS §§ 4.3.7, 4.8.1; 4.8.4(2), 4.8.4(3); 2010 ADAS
18
           § 403.3; 2010 CBC §§ 1133B.5.4.2, 1133B.5.4.6; 2019 CBC § 11B-403.3.
19
20         (Excess slopes; no compliant ramp.) The route(s) of travel has/have slopes
21         greater than 1:20 (5%), but there is no compliant ramp (with appropriate
22
           level ramp landings at the top and bottom of each ramp). It is difficult for
23
24         Plaintiff to walk on sloped surfaces that do not provide the safety features of
25
           a compliant ramp. These excess changes in level pose risks to Plaintiff,
26
           including that Plaintiff may fall. The lack of a complaint ramp, with its
27
28
                                        15
                                     COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 16 of 25 Page ID #:16



 1         attendant safety/accessibility features, denied Plaintiff full and equal use or
 2
           access during his visits by making it difficult/harder for Plaintiff to traverse
 3
 4         the property/route.

 5
 6
           VIOLATION of 2010 CBC § 1133B.5.2; 2019 CBC § 11B-405.5.
 7
 8         (Minimum width of ramps.) The route of travel has slopes greater than 1:20
 9         (5%), but there is no compliant ramp. There is no compliant ramp with a
10
           minimum width of forty-eight inches (48"). Plaintiff requires adequate space
11
12         to navigate on sloped surfaces and/or ramps and Plaintiff cannot do so
13         without a ramp of sufficient width. The lack of a complaint ramp, of the
14
           requisite width, denied Plaintiff full and equal use or access during Plaintiff’s
15
16         visits by making it difficult/ harder for Plaintiff to traverse the property/route.
17         The lack of a complaint ramp, of the requisite width, also deterred/deters
18
           Plaintiff from visiting the Property because it would be difficult/harder for
19
20         Plaintiff to traverse the property/route.
21
22
           VIOLATION of 1991 ADAS § 4.13.8; 2010 ADAS § 404.2.5; 2010 CBC §
23
24         1133B.2.4. (Front door entrance threshold and weather strip changes in
25
           level.) The front door entrance threshold and weather strip at the business
26
           has changes in level greater than one-half inch (1/2") but no ramp is
27
28
                                         16
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 17 of 25 Page ID #:17



 1          provided. The presence of an excess change in level at the front door
 2
            entrance denied Plaintiff full and equal use or access by making it difficult
 3
 4          and/or uncomfortable for Plaintiff to walk/pass through the entrance. The

 5          barrier also deterred/deters Plaintiff from visiting the Property because it
 6
            would make it difficult and/or uncomfortable for Plaintiff to walk/pass
 7
 8          through the entrance.
 9
10
            21.    Plaintiff personally encountered the foregoing barriers, conditions,
11
12   and/or violations.
13          22.    These barriers, conditions, and/or violations denied Plaintiff full and
14
     equal access, and caused him difficulty, humiliation, and/or frustration.
15
16          23.    The barriers, conditions, and/or violations existed during each of
17   Plaintiff’s visits in 2021.
18
            24.    Defendants knew that the foregoing architectural barriers prevented
19
20   access. Plaintiff will prove that Defendants had actual knowledge that the
21
     architectural barriers prevented access, and that the noncompliance with the ADA
22
     Standards for Accessible Design (ADAS), ADA Accessibility Guidelines for
23
24   Buildings and Facilities (ADAAG), and/or the California Building Code (CBC)
25
     was intentional.
26
            25.    Plaintiff intends and plans to visit the Property again soon. Currently,
27
28
                                         17
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 18 of 25 Page ID #:18



 1   Plaintiff is reasonably deterred from returning to Defendants’ public
 2
     accommodation facilities because of the knowledge of barriers to equal access,
 3
 4   relating to Plaintiff’s disabilities, that continue to exist at the Property.

 5          26.    Defendants have failed to maintain in working and useable condition
 6
     those features necessary to provide ready access to persons with disabilities.
 7
 8          27.    Defendants have the financial resources (i.e., financial ability) to
 9   remove these barriers without much expense or difficulty in order to make the
10
     Property more accessible to their mobility impaired customers (i.e., disabled
11
12   persons). The removal of these barriers is readily achievable. The United States
13   Department of Justice has determined that removal of these types of barriers is
14
     readily achievable.
15
16          28.    Defendants refuse to remove these barriers.
17          29.    On information and belief, Plaintiff alleges that Defendants’ failure to
18
     remove these barriers was/is intentional, because the barriers are logical and
19
20   obvious. During all relevant times, Defendants had authority, control, and
21
     dominion over these conditions. Thus, the absence of accessible facilities was/is
22
     not a mishap; it was/is the result of intentional actions or inaction.
23
24          30.    These barriers to access are described herein without prejudice to
25
     Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
26
     agents and/or experts. See Doran v 7-ELEVEN, Inc., 524 F.3d 1034 (9th Cir. 2008)
27
28
                                           18
                                        COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 19 of 25 Page ID #:19



 1   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
 2
     have all barriers that relate to his or her disability removed, regardless of whether
 3
 4   he or she personally encountered them).

 5                  IV. FIRST CAUSE OF ACTION: VIOLATION OF THE
 6
                      AMERICANS WITH DISABILITIES ACT OF 1990
 7
 8                                  (42 U.S.C. § 12101, et seq.)
 9                                   (Against All Defendants)
10
              31.    Plaintiff alleges and incorporates by reference each and every
11
12   allegation contained in all prior paragraphs of this complaint.
13            32.    Title III of the ADA prohibits discrimination against any person on the
14
     basis of disability in the full and equal enjoyment of the goods, services, facilities,
15
16   privileges, advantages, or accommodations of any place of public accommodation
17   by any person who owns, leases, or operates a place of public accommodation. 42
18
     U.S.C. § 12182(a).
19
20            33.    Defendants discriminated against Plaintiff by denying him “full and
21
     equal enjoyment” and use of the goods, services, facilities, privileges, and/or
22
     accommodations they offered during each visit, and each incident of a deterred
23
24   visit.
25
              34.    The acts and omissions of Defendants herein were/are in violation of
26
     Plaintiff’s rights under the ADA and the regulations codified at 28 C.F.R. Part 36,
27
28
                                           19
                                        COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 20 of 25 Page ID #:20



 1   et seq.
 2
               35.   Pursuant to the ADA, discrimination is a “failure to make reasonable
 3
 4   modifications in policies, practices or procedures, when such modifications are

 5   necessary to afford goods, services, facilities, privileges, advantages or
 6
     accommodations to individuals with disabilities, unless the entity can demonstrate
 7
 8   that making such modifications would fundamentally alter the nature of such goods,
 9   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
10
     12182(b)(2)(A)(ii).
11
12             36.   The ADA requires removal of architectural barriers in existing
13   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv)
14
     (“discrimination includes … a failure to remove architectural barriers, and
15
16   communication barriers that are structural in nature, in existing facilities, … where
17   such removal is readily achievable”). The term “readily achievable” is defined as
18
     “easily accomplishable and able to be carried out without much difficulty or
19
20   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
21
     Standards for Accessible Design (ADAS), found at 28 C.F.R. Part 36, including the
22
     ADA Accessibility Guidelines for Buildings and Facilities (ADAAG), at Part 36,
23
24   Appendix A.
25
               37.   If removal of any barrier is not readily achievable, a failure to make
26
     goods, services, facilities, or accommodations available through alternative
27
28
                                           20
                                        COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 21 of 25 Page ID #:21



 1   methods is also prohibited if the alternative methods are readily achievable. 42
 2
     U.S.C. § 12182(b)(2)(A)(v).
 3
 4         38.    Defendants can remove the architectural barriers at their facility

 5   without much difficulty or expense. Defendants violated the ADA by failing to
 6
     remove the barriers because removal was readily achievable. For instance, there
 7
 8   are companies which can repaint parking areas for as little as $350. Defendants can
 9   afford such costs, which are a fraction of what Defendants receive in (rental or
10
     business) profits in connection with such a large and expensive property.
11
12         39.    Alternatively, if it was not “readily achievable” for Defendants to
13   remove barriers at their facilities, Defendants violated the ADA by failing to make
14
     their services available through alternative methods which are readily achievable.
15
16         40.    On information and belief, Plaintiff alleges that the facility was altered
17   after January 26, 1992, mandating compliance with accessibility requirements
18
     under the ADA.
19
20         41.    The ADA requires that facilities altered in a manner that affects or
21
     could affect their usability must be made readily accessible to individuals with
22
     disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).
23
24         42.    Defendants altered the facilities at the Property in a manner that
25
     violated the ADA, and/or failed to make the Property readily accessible to
26
     physically disabled persons to the maximum extent feasible.
27
28
                                         21
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 22 of 25 Page ID #:22



 1         43.    The ADA also requires reasonable modifications in policies, practices,
 2
     or procedures, when such modifications are necessary to afford goods, services,
 3
 4   facilities, privileges, advantages, or accommodations to individuals with

 5   disabilities, unless the entity can demonstrate that making such modifications
 6
     would fundamentally alter the nature of such goods, services, facilities, privileges,
 7
 8   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9         44.    Defendants violated the ADA by failing to make reasonable
10
     modifications in policies, practices, or procedures at the Property when these
11
12   modifications were necessary to afford (and would not fundamentally alter the
13   nature of) the goods, services, facilities, privileges, advantages, or accommodations.
14
           45.    Plaintiff seeks a finding from this Court that Defendants violated the
15
16   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act.
17         46.    Here Defendants’ failure to make sure that accessible facilities were
18
     available to, and ready to be used by, Plaintiff was/is a violation of law.
19
20         47.    Plaintiff would like to continue to frequent the Property. However, he
21   is deterred from doing so because he has been discriminated against and is aware of
22
     accessibility barriers at the Property.
23
24         48.    Among the remedies sought, Plaintiff seeks an injunction order
25
     requiring compliance with federal and state disability access laws, and remediation
26
     of the existing access violations (i.e., removal of the existing barriers) at the
27
28
                                          22
                                       COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 23 of 25 Page ID #:23



 1   Property.
 2
                 V. SECOND CAUSE OF ACTION: VIOLATION OF THE
 3
 4                             UNRUH CIVIL RIGHTS ACT

 5                                 (Cal. Civ. Code §§ 51-53)
 6
                                   (Against All Defendants)
 7
 8         49.    Plaintiff repleads and incorporates by reference, as though fully set
 9   forth herein, the allegations contained in all prior paragraphs of this complaint.
10
           50.    California Civil Code § 51 states, in part: “All persons within the
11
12   jurisdictions of this state are entitled to the full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishments of every
14
     kind whatsoever.”
15
16         51.    California Civil Code § 51 also states, in part: “No business
17   establishment of any kind whatsoever shall discriminate against any person in this
18
     state because of the disability of the person.”
19
20         52.    California Civil Code § 51(f) specifically incorporates, by reference,
21
     an individual’s rights under the ADA into the Unruh Civil Rights Act (UCRA).
22
           53.    The UCRA also provides that a violation of the ADA, or California
23
24   state accessibility regulations, is a violation of the UCRA. Cal. Civ. Code § 51(f);
25
     see Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal.
26
     1994).
27
28
                                         23
                                      COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 24 of 25 Page ID #:24



 1          54.    Defendants’ above-mentioned acts and omissions have violated the
 2
     UCRA by denying Plaintiff his rights to full and equal use of the accommodations,
 3
 4   advantages, facilities, privileges, and services they offer, on the basis of Plaintiff’s

 5   disability.
 6
            55.    Defendants’ above-mentioned acts and omissions have also violated
 7
 8   the UCRA by denying Plaintiff his rights to equal access pursuant to the ADA; and,
 9   thus, Defendants are liable for damages. See Cal. Civ. Code § 51(f), 52(a).
10
            56.    Because Defendants’ violation of the UCRA resulted in difficulty,
11
12   discomfort, and/or embarrassment for Plaintiff, Defendants are each also
13   responsible for statutory damages. See Cal. Civ. Code § 55.56(a), (c).
14
     //
15
16   //
17   //
18
     //
19
20   //
21
     //
22
     //
23
24   //
25
     //
26
     //
27
28
                                          24
                                       COMPLAINT
Case 2:21-cv-05297-PA-PD Document 1 Filed 06/30/21 Page 25 of 25 Page ID #:25



 1         57.      Plaintiff was (actually) damaged by Defendants’ wrongful conduct.
 2
     He seeks actual damages, and statutory minimum damages of four thousand dollars
 3
 4   ($4,000) for each offense (i.e., for each occasion that Plaintiff was denied full and

 5   equal access).
 6
                                    PRAYER FOR RELIEF
 7
 8         WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
 9         1. For injunctive relief compelling Defendants to comply with the
10
                 Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
11
12               Plaintiff is not invoking section 55 of the California Civil Code and is not
13               seeking injunctive relief under the Disabled Persons Act.
14
           2. Damages under the Unruh Civil Rights Act, which provides for actual
15
16               damages and statutory minimum damages of $4,000 per each offense.
17         3. Reasonable attorney fees, litigation expenses, and costs of suit, pursuant
18
                 to 42 U.S.C. § 12205, and Cal. Civ. Code § 52.
19
20
21                                      JURY DEMAND
22
           Plaintiff demands a trial by jury on all issues so triable.
23
24
25   Dated: June 22, 2021               THE LAW OFFICE OF HAKIMI & SHAHRIARI

26                                      By:   /s/ Peter Shahriari
                                              PETER SHAHRIARI, ESQ.
27                                            Attorney for Plaintiff Ed Hull
28
                                           25
                                        COMPLAINT
